Citation Nr: 1727404	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for ischemic heart disease/a cardiovascular disability.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to an effective date prior to March 19, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to an effective date prior to March 19, 2012 for the grant of service connection for right ear hearing loss.

6. Entitlement to an effective date prior to March 19, 2012 for the grant of service connection for tinnitus.

7. Entitlement to a rating in excess of 30 percent for PTSD.

8. Entitlement to a rating in excess of 10 percent for residuals of a right middle finger fracture.

9. Entitlement to a rating in excess of 10 percent for residuals of a left elbow fracture.

10. Entitlement to a rating in excess of 10 percent for severance of the left ulnar nerve.

11. Entitlement to a rating in excess of 10 percent for lumbosacral strain (a low back disability).  

12. Entitlement to a compensable rating for right ear hearing loss.

13. Entitlement to a compensable rating for fragment wounds of the right thigh and right lower extremity.

14. Entitlement to an effective date prior to March 19, 2012 for the award of a 10 percent rating for right middle finger fracture residuals.

15. Entitlement to an effective date prior to March 19, 2012 for the award of a 10 percent rating for left elbow fracture residuals. 

16. Entitlement to an effective date prior to March 19, 2012 for the award of a 10 percent rating for severance of the left ulnar nerve.

17. Entitlement to an effective date prior to March 19, 2012 for the award of a 10 percent rating for a low back disability.  


REPRESENTATION

Appellant represented by:	Monera M. Seliem, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60-day abeyance period for submission of additional evidence.  In January 2017, a request for an additional 60-dayu abeyance period was granted.  That period of time lapsed; no additional evidence was received.

[The Agency of Original Jurisdiction (AOJ) also developed for appellate consideration a claim seeking an effective date prior to March 19, 2012 for an award of an increased rating for the fragment wounds of the right thigh and right lower extremity (right lower extremity disability).  Notably, the September 2012 rating decision continued a 0 percent, and did not increase, the rating for the right lower extremity disability.  The Veteran seeks an increased rating for the right lower extremity disability. If, and only if, an increased rating is granted, there would potentially be a viable claim for an earlier effective date for the award.  At this time a claim for an earlier effective date for an increased rating presents a claim facially invalid.]   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for left ear hearing loss, a cardiovascular disability, and diabetes mellitus and regarding the ratings for PTSD, right ear hearing loss, and disabilities of the right middle finger, left elbow, left ulnar nerve, low back, and right lower extremity are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The first communication from the Veteran expressing an intent to file a claim of service connection for PTSD was received on March 19, 2012.

2. The first communication from the Veteran expressing an intent to file a claim of service connection for right ear hearing loss was received on March 19, 2012.

3. The first communication from the Veteran expressing an intent to file a claim of service connection for tinnitus was received on March 19, 2012.

4. The first communication from the Veteran seeking an increased rating for his right middle finger disability was received on March 19, 2012; it is not factually ascertainable from the record that an increase in severity of the disability had occurred within a year prior to VA's receipt of such claim.

5. The first communication from the Veteran seeking an increased rating for his left elbow disability was received on March 19, 2012; it is not factually ascertainable from the record that an increase in severity of the disability had occurred within a year prior to VA's receipt of such claim.

6. The first communication from the Veteran seeking an increased rating for his left ulnar nerve disability was received on March 19, 2012; it is not factually ascertainable from the record that an increase in severity of the disability had occurred within a year prior to VA's receipt of such claim.

7. The first communication from the Veteran seeking an increased rating for a low back disability was received on March 19, 2012; it is not factually ascertainable from the record that an increase in severity of the disability had occurred within a year prior to VA's receipt of such claim.


CONCLUSIONS OF LAW

1. An effective date prior to March 19, 2012, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2. An effective date prior to March 19, 2012, for the award of service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

3. An effective date prior to March 19, 2012, for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4. An effective date prior to March 19, 2012, for the award of a 10 percent rating for a right middle finger disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2016).

5. An effective date prior to March 19, 2012, for the award of a 10 percent rating for a left elbow disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2016).

6. An effective date prior to March 19, 2012, for the award of a 10 percent rating for a left ulnar nerve disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2016).
7. An effective date prior to March 19, 2012, for the award of a 10 percent rating for a low back disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD, right ear hearing loss, and tinnitus; awarded 10 percent ratings for the right finger, left elbow, left ulnar nerve and low back disabilities; and assigned effective dates for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claims is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2016 hearing, the undersigned explained the law governing effective dates of the awards and advised the Veteran what type of evidence would establish entitlement to an earlier effective date for the awards.  The Veteran's testimony reflects knowledge of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  VA's duty to assist is met.  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An October 1968 rating decision granted service connection for "multiple fragment wounds," and assigned a convalescent (100 percent) rating, effective October 15, 1968.  The specific wounds were a fracture of the left elbow, severance of the left ulnar nerve, fracture of the right middle finger, minimal wounds of the right thigh and lower extremity, and lumbosacral strain.  The notice of the rating decision informed the Veteran the evaluation was assigned for a limited period, not to exceed six months, and was subject to change upon physical examination.  The Veteran was also notified that if he wished to waive a portion of his retirement pay and receive VA compensation, he would need to submit a waiver form.  It no such form was received within 60 days, VA would assume he did not desire to receive VA compensation.  A waiver of retired pay in lieu of compensation was not received, and 0 percent ratings were assigned for the individual disabilities upon termination of the convalescence rating.  

On March 19, 2012, VA received a statement from the Veteran's former attorney indicating he was submitting medical evidence in support of claims for PTSD, ischemic heart disease, hearing loss, wound residuals, numbness/neuropathy, diabetes mellitus, and severed ulnar and medial nerves.  Notably, the statement was dated signed February 22, 2012.  A form (VA Form 21-22a) assigning the attorney as the Veteran's representative that was signed on January 18, 2011 was attached.  The medical evidence included private medical records that did not include any records of treatment during the year prior to March 19, 2012.

The September 2012 rating decision granted service connection for PTSD, right ear hearing loss, and tinnitus, effective March 19, 2012, each, and awarded 10 percent ratings, each, for service-connected residuals of a right middle finger fracture, a low back disability, residuals of a left elbow fracture, and severance of the left ulnar nerve, effective March 19, 2012, each.  A 0 percent rating for minimal wounds of the right thigh and lower extremity was continued.  

In an October 2012 notice of disagreement, the Veteran's attorney stated his claim was submitted in March 2011.  The attorney noted that an original copy of the claim dated January 18, 2011, and a cover letter dated March 19, 2011 were attached; however neither reported attachment was found to be attached.  

March 2013 correspondence from the Philadelphia RO informed the Veteran that the copies mentioned in the October 2012 notice of disagreement were not received. 

A copy of a signed dated on January 18, 2011 claim by the Veteran and a cover letter dated March 19, 2011 were received in March 2013.  

At the October 2016 Board hearing, the Veteran and his attorney argued the original claim was submitted in 2011, but indicated they did not have any evidence confirming that VA received the claim prior to March 19, 2012.  




Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The effective date of an award on a claim for an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim was received within one year following such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis 

Earlier Effective Date for Service Connection Claims

The critical question in these matters is when the Veteran first filed a claim seeking service connection for PTSD, right ear hearing loss, and tinnitus (as the effective date of an award of service connection for such disabilities cannot be earlier than the date of receipt of the claim-unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record found that the first communication from the Veteran to VA (seeking service connection for PTSD, right ear hearing loss, and tinnitus) was received March 19, 2012.  He asserts he filed a claim for service connection for such disabilities in 2011.  However, it is not shown that he filed a formal or informal application for service connection for PTSD, right ear hearing loss, or tinnitus prior to March 19, 2012.  As reflected by his submissions, he appears to have signed a power of attorney form and a VA claim form on January 18, 2011; nothing in the record reflects that such forms were sent to/received by VA prior to March 19, 2012.  Notably, the attorney's statement received by VA on March 19, 2012 was signed February 22, 2012.  Because the Veteran is not shown to have filed a formal or informal application for service connection for PTSD, right ear hearing loss, or tinnitus prior to March 19, 2012, VA is precluded from granting an effective date for the awards of service connection for PTSD, right ear hearing loss, and tinnitus prior to that date.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  

In light of the foregoing, the Board finds that effective dates prior to March 19, 2012 for the awards of service connection for PTSD, right ear hearing loss, and tinnitus are not warranted, and that the appeals in these matters must be denied.  


Earlier Effective Date for Increased Rating Claims

The Veteran presents the same argument for the claims seeking effective dates prior to March 19, 2012 for the award of 10 percent ratings for the service-connected right middle finger, left elbow, left ulnar nerve, and low back disabilities.  In essence, he contends he filed unadjudicated claims for increase in 2011 that remained pending.  

A close review of the record found that the first communication from the Veteran to VA seeking increased ratings for the service-connected multiple fragment wounds (fracture of the left elbow, severance of the left ulnar nerve, fracture of the right middle finger, minimal wounds of the right thigh and lower extremity, and lumbosacral strain) following the October 1968 rating decision was also received March 19, 2012.  Zero percent ratings were assigned for such disabilities upon the Veteran's failure to waive retirement pay in lieu of VA compensation.  There is no indication a claim for increases in the ratings for such disabilities was received by VA prior to March 19, 2012, despite the Veteran's and his representative's assertions that such claim was submitted to VA in 2011.  Private treatment records received in March 2012 do not include any notations of treatment for his residuals of the fracture of the left elbow, severance of the left ulnar nerve, fracture of the right middle finger, and low back disability from March 19, 2011 to March 19, 2012.  Accordingly, the Board is unable to assign an effective any earlier than March 19, 2012, under 38 C.F.R. § 3.400(o)(2) because an increased rating may be awarded prior to the date of claim for increase only if it is factually ascertainable from the record that an increase in severity of the disability had occurred within a preceding the date claim.  38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125 (1997).  The Board is bound by the governing laws and regulations of the VA.  

In light of the foregoing, the Board finds that effective dates prior to March 19, 2012 for the awards of 10 percent ratings for the left ulnar nerve, left elbow, right middle finger, and low back disability are also not warranted, and that the appeals in these matters must be denied.  

ORDER

An effective date prior to March 19, 2012, for the award of service connection for PTSD is denied.

An effective date prior to March 19, 2012, for the award of service connection for right ear hearing loss is denied.

An effective date prior to March 19, 2012, for the award of service connection for tinnitus is denied.

An effective date prior to March 19 2012, for the award of a 10 percent rating for a right middle finger disability is denied.

An effective date prior to March 19 2012, for the award of a 10 percent rating for a left elbow disability is denied.

An effective date prior to March 19 2012, for the award of a 10 percent rating for a left ulnar nerve disability is denied.

An effective date prior to March 19 2012, for the award of a 10 percent rating for a low back disability is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.

The Veteran's service personnel records show he served in a combat environment, and it may be conceded that he had some exposure to noise trauma in service.  On July 2012 audiological evaluation, he was found to have a right ear hearing loss disability (as defined by 38 C.F.R. § 3.385), but not a left ear hearing loss disability.   At the October 2016 hearing before the undersigned, he testified that his hearing loss in both ears had increased in severity.  In light of his assertion of a decline in hearing acuity, a contemporaneous examination to ascertain whether he has a left hearing loss disability and, if so, its etiology, and the current severity of his right ear hearing loss is needed.

The Veteran's proposed theory of entitlement to service connection for ischemic heart disease and diabetes mellitus is one of presumptive service connection based on exposure to Agent Orange in Vietnam.  February 2006 and January 2011 private treatment records note a history of diabetes and chronic atrial fibrillation.  On June 2012 VA examination, chronic atrial fibrillation was diagnosed based on a review of the medical evidence.  An exercise test was not performed because the Veteran reported his private treating physician told him it may be harmful.  The examiner noted a review of the Veteran's postservice treatment records did not find a diagnosis of ischemic heart disease, but does not appear to have concluded he did not in fact have such disability (noting that if the Veteran produced evidence of ischemic heart disease, he should be reexamined).  The examiner also noted a review of the postservice treatment records did not include a diagnosis of diabetes mellitus despite the noted history of such disability.  While the examiner noted diabetes mellitus was not found on examination, it does not appear any testing was performed.  And once again, the examiner did not rule out the possibility that the Veteran may have such disability (noting he encouraged the Veteran to obtain outstanding private treatment records for potentially relevant test results).  

Accordingly, there is conflicting evidence regarding whether or not the Veteran has diabetes mellitus and the nature and etiology of the Veteran's claimed cardiovascular disability.  Additional examinations for clarification are necessary.  

The most recent VA examinations to evaluate the Veteran's PTSD, left elbow disability, left ulnar nerve disability, and right middle finger disability, were in June 2012 (more than 5 years ago).  The most recent VA examination to evaluate his low back and right lower extremity disabilities was in April 2014 (more than 3 years ago).  At the October 2016 hearing, the Veteran testified that his service-connected PTSD, right middle finger disability, left elbow disability, left ulnar nerve disability, low back disability, and right lower extremity disability had all increased in severity.  Contemporaneous examinations to assess the low back, left ulnar nerve, right middle finger, right lower extremity, and PTSD disabilities are necessary.

At the October 2016 hearing, the Veteran reported his right middle finger disability prevents him from making a fist and interferes with his ability to work as an artist because it is difficult to grasp a paintbrush.  Accordingly, the examiner should provide a medical opinion regarding whether the symptoms associated with the right middle finger disability result in functional impairment distinct from that contemplated in the schedular rating criteria (such as a limitation of motion).  If so the matter may warrant referral to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted.  

The Veteran's right lower extremity disability is currently rated 0 percent under Code 5252 (for limitation of thigh flexion).  However, it is not clear whether there is residual damage to the skin or muscle tissue from the wounds in service.  Accordingly, the examiner should identify all symptoms and manifestations of the right lower extremity disability, including any residual damage to the skin or muscle tissue, upon examination

In addition, as any updated records of private treatment the Veteran received for the disabilities on appeal may contain pertinent information, they should also be secured.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of all treatment he has received for the disabilities on appeal are pertinent evidence, and ask him to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should then arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of any diagnosed cardiovascular disability(ies).  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) cardiovascular disability shown. Specifically indicate whether an ischemic heart disease is shown.

(b) Please identify the likely etiology for each diagnosed cardiovascular disability other than an ischemic heart disease?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service?

The examiner must include rationale with all opinions.  If a cardiovascular disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

3. The AOJ should also arrange for an endocrinology examination of the Veteran to determine whether he has type 2 diabetes mellitus.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Does the Veteran currently have type 2 diabetes mellitus?  If not, reconcile that conclusion with the history of diabetes mellitus noted in his medical records, including in February 2006 and January 2011 private treatment records.  (Note: a governing regulation provides that diabetes mellitus is a chronic disease).

4. The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he now has a left ear hearing loss disability and, if so, its likely etiology, and to ascertain the current severity of his right ear hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's military occupation involved exposure to hazardous level noise.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a left hearing loss disability as defined in 38 C.F.R. § 3.385?

(b) If so, what is the most likely etiology for the left ear hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

(c) Regarding the severity of the right ear hearing loss, in addition to reporting official audiometry findings, the examiner should discuss the impact of the hearing loss on occupational and daily activity functioning.

The examiner must include rationale with all opinions.  If a left ear hearing loss disability found is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

5. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his service-connected right middle finger, left elbow, left ulnar nerve, low back, and right lower extremity disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Assess the current severity of the Veteran's service-connected right middle finger disability.  [The examiner must be provided a copy of the criteria for rating hand disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the hand.]  The findings must include range of motion studies (to include notation of any further limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND the ranges of motion of the opposite undamaged left middle finger.  All clinical findings should be reported in detail.  It should specifically be noted whether there is ankylosis (or the equivalent) of the right middle finger (and if so, the position of ankylosis).  The examiner should also (based on review of the record and interview and examination of the Veteran) offer comment on the functional impact of the Veteran's service-connected right middle finger disability on his employment as an artist and note any symptoms associated with the right middle finger disability not encompassed by the schedular criteria.

(b) Assess the current severity of the Veteran's service-connected left elbow disability.  [The examiner must be provided a copy of the criteria for rating elbow and forearm disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the elbow and forearm.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion, in weight-bearing and nonweight-bearing, and the range of the opposite undamaged right elbow joint.  Please describe all symptoms and manifestations of the Veteran's left elbow disability (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).  All clinical findings should be reported in detail.  It should specifically be noted whether there is ankylosis (or the equivalent) of the left elbow (and if so, the position of ankylosis).  

(c) Assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the spine.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion.  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are neurologic manifestations, including radiculopathy of the lower extremities, and if so their nature and severity.  Please indicate also whether or not there have been incapacitating of disc disease (periods of bed rest prescribed by a physician), and if so, their frequency and duration). 

(d) Assess the current severity of the Veteran's service-connected left ulnar nerve disability.  [The examiner must be provided a copy of the criteria for rating disabilities of the ulnar nerve, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the ulnar nerve.]  Please describe all symptoms and manifestations of the Veteran's left ulnar nerve disability (specifically noting any symptoms found not listed in the rating criteria), and describe their degree of severity.  All clinical findings should be reported in detail, and must include whether there is mild, moderate, or severe incomplete, or complete, paralysis of the ulnar nerve.

(e) Assess the current severity of the Veteran's service-connected right lower extremity disability.  [The examiner must be provided a copy of the criteria for rating hip and thigh disabilities, muscle injuries, and scars;  the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities for such disabilities.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion, in weight-bearing and nonweight-bearing, and the range of the opposite undamaged left hip joint.  Please describe all symptoms and manifestations, including skin or muscle tissue residuals, of the Veteran's right lower extremity disability (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).  All clinical findings should be reported in detail.  It should specifically be noted whether there are any manifestation of skin or muscle tissue residuals of the inservice wounds.  

The examiner must include rationale with all opinions.

6. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the severity of his PTSD.  The Veteran's entire record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent from March 19, 2012 (and also note any symptoms of similar gravity found that are not listed).  

The examiner must explain the rationale for all opinions.

7. If deemed appropriate following the examination sought above, the AOJ should refer the matter of the rating for the Veteran's right middle finger disability to the VA Director of Compensation for consideration whether an extraschedular rating may be warranted.  If referral is made, the AOJ should include a full statement outlining the medical evidence, October 2016 Board hearing testimony, and all other factors bearing on the issue.  The AOJ should implement the Compensation and Pension Service Director's determination.  If referral is deemed not indicated, there should be an explanation for the record indicating why that is so.

8. The AOJ should then review the entire record and readjudicate the matters remaining on appeal.  If any benefit sought is not granted, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


